Citation Nr: 0912174	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO. 95-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disability.

2. Entitlement to a disability rating in excess of 60 percent 
for psoriasis for the time period from May 20, 2008 to 
present and in excess of 30 percent for the time period from 
October 6, 1998 to May 19, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The Veteran had active duty from June 1976 to October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). This matter 
was previously before the Board and was remanded in September 
2003, May 2006 and December 2006.

The Veteran testified at a personal hearing before the 
undersigned at the RO in May 2006. A transcript of the 
hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

Kent Deficiency

With respect to the issue of whether new and material 
evidence has been received to reopen the Veteran's claim of 
entitlement to service connection for a left knee disability, 
the record reflects that in a January 2007 letter, the RO 
attempted to provide notice as to the new and material 
evidence issue on appeal as required by 38 U.S.C.A. § 5103(a) 
(2002) and 38 C.F.R. § 3.159(b) (2008). However, a March 2006 
decision by the Court has expanded the information that must 
be provided to a claimant seeking to reopen a previously 
denied claim. See Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).

In Kent, the Court in part held that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and notifying the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought. 
The Court further held that VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. The record does 
not reflect that the Veteran was provided notice that 
complies with the Kent ruling in connection with the claim as 
to whether new and material evidence had been submitted to 
reopen the claim for service connection for a left knee 
disability.

Specifically, the January 1994 claim for entitlement to 
service connection for a left knee disability was denied on 
the basis that the Veteran's left knee disability pre-existed 
service and was not aggravated during service. However, the 
January 2007 VCAA letter does not explain that the claim was 
previously denied based on lack of aggravation of a pre-
service disability and in fact incorrectly notes that the 
claim was denied because of a lack of evidence of in-service 
injury or disability. The Board finds, therefore, that this 
matter must be remanded for the AMC/RO to clearly explain to 
the Veteran the basis of the prior denial and the need for 
the Veteran to submit new evidence that relates to this fact.

Vazquez-Flores Deficiency

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

With respect to the claim for an increased rating for 
psoriasis, the record does not reflect that VA has complied 
with the VCAA notice requirements as articulated in Vazquez-
Flores v. Peake; as such, a remand is required to provide 
appropriate VCAA notice.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 
3.159(b) (2008) and the Court's decision 
in Kent, as above. Apart from any other 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) (2002) and 38 C.F.R. § 3.159(b) 
(2008), the AMC/RO should advise the 
Veteran of the evidence and information 
that is necessary to reopen the claim and 
the evidence and information that is 
necessary to establish entitlement to the 
underlying claim for the benefits sought. 
In doing so, the AMC/RO should advise the 
Veteran of the element or elements 
required to establish service connection 
that were found to be insufficient in the 
previous denial.

2. The AMC/RO should send the Veteran 
VCAA notice compliant with the 
requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008). Specifically, the 
VCAA notice letter should: 

1) notify the claimant that he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or 
increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life;

 2) notify the claimant that if the 
Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a 
higher disability rating that would 
not be satisfied by the claimant 
demonstrating a noticeable worsening 
or increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test 
result), the Secretary must provide 
at least general notice of that 
requirement to the claimant and; 

3) notify the claimant that, should 
an increase in disability be found, 
a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 
noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of 
the symptoms of the condition for 
which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claims. If any benefit sought remains 
denied, the Veteran should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order. 


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




